Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
the limitation "the cannula confirms to" in line 1 should read "the cannula conforms to".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotenstreich (US Patent Pub 20160143776) in view of Oberkircher (US Patent Pub 20150223977).
Regarding Claim 1, Rotenstreich teaches (Fig 2B) an apparatus, comprising:
(a) a body (32); 
(b) a cannula (30) extending distally from the body, wherein the cannula has a proximal end and a distal end, wherein the distal end is atraumatic (34; [0149] teaches distal end 34 is blunt), wherein the cannula (30) defines a lumen (36) proximally terminating at the proximal end and distally terminating at the distal end (34; see Annotated Fig 2B (Rotenstreich)), wherein the cannula is sized and configured to pass between a sclera layer and a choroid layer in a human eye (See [0104], and [0174-0176] which teaches that the cannula 30 is positioned so fluid will be distributed to the suprachoroidal space); 

(d) wherein the conduit (44) is configured to communicate a fluid to the lumen (36) at the proximal end of the cannula (30), wherein the lumen is configured to communicate the fluid from the proximal end to the distal end of the cannula (see [0150] and [0160]).
Rotenstreich does not teach an apparatus with a flexible cannula and a magnetic element positioned in the body.
Oberkircher teaches (Fig 2) an apparatus, comprising:
(a) a body (40); 
(b) a cannula (20) extending distally from the body, wherein the cannula is flexible [0126-0127], wherein the cannula is sized and configured to pass between a sclera layer and a choroid layer in a human eye; 
(c) a conduit (64) in fluid communication with the lumen and 
(d) a magnetic element (44, see [0150]) positioned in the body (40), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of Rotenstreich with the flexible cannula taught by Oberkircher. Doing so would allow for a cannula to conform to specific structures of the eye and permit advancement of the cannula without the cannula buckling (Oberkircher [0128]).  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body element of Rotenstreich by adding a magnetic element positioned in the body as taught by Oberkircher. Doing so would allow for the device to attach to a support device (Oberkircher [0150]).

    PNG
    media_image1.png
    223
    581
    media_image1.png
    Greyscale

Annotated Fig 2B (Rotenstreich)
Regarding Claim 2, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich further teaches (Fig 2C) the apparatus wherein the distal end of the cannula is rounded (34, see [0149] teaching “a rounded-vertice rectangle cross section”).
Regarding Claim 3, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich further teaches (Fig 2C) the apparatus wherein the cannula has a pair of opposing flat sides and a pair of opposing rounded sides, wherein the flat sides and the rounded sides together define a cross-sectional perimeter of the cannula (see [0149] teaching “a rounded-vertice rectangle cross section”).
Regarding Claim 4, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich further teaches (figures 2D -2F) the apparatus further comprising a fluid source (29) coupled with the conduit (44), wherein the lumen (36) and the conduit are operable to communicate the fluid from the fluid source to the distal end of the cannula (see [0160] teaching fluid communication to the distal end of the cannula 34).
Regarding Claim 5, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich further teaches (Fig 2F) the apparatus wherein the fluid source comprises a syringe (29; see [0158]).

Regarding Claim 8, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich further teaches (Fig 2D) the apparatus wherein the cannula (30) defines a longitudinal axis, wherein the distal end has an opening positioned on the longitudinal axis (34), wherein the opening is in fluid communication with the lumen (see [0160] teach fluid communication between 36 and 34).
Regarding Claim 9, Rotenstreich teaches a method of delivering fluid to an eye of a patient [0174-0176], the method comprising:
(a) inserting a cannula (30) between a sclera layer (14) and a choroid layer (16) of the eye of the patient, wherein the cannula has an atraumatic distal end defining a distal opening (34; see [0149] teaching that the 34 is blunt); and 
(b) dispensing a fluid into a space between the sclera layer and the choroid layer of the eye of the patient via the distal opening of the cannula (See [0174-0176] and Figs 3E – 3I).
	Rotenstreich does not teach a flexible cannula. 
	Oberkircher teaches a method of delivering fluid to an eye of a patient the method comprising inserting a flexible cannula (20) between a sclera layer and a choroid layer of the eye of the patient (See [0128]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of Rotenstreich with the flexible cannula of Oberkircher. Doing so would allow for a cannula to conform to specific structures of 
Regarding Claim 10, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich further teaches (Figs 3C-3G) the method further comprising forming an incision in the sclera layer (Figs 3C- 3F and see [0167 -0170]), wherein the act of inserting comprises inserting the flexible cannula through the incision (Fig 3G; see [0174]).
Regarding Claim 11, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich further teaches (Figs 3C-3G) the method further comprising securing a guide (82, 84) to the eye of the patient, wherein the act of inserting comprises passing the flexible cannula through a portion of the guide (Fig 3G, cannula 30 is inserted through guide slot 84).
Regarding Claim 12, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich does not teach the method wherein the guide comprises a suture loop assembly.
Oberkircher teaches (Fig 14D) a method of delivering fluid to an eye of a patient wherein the guide comprises a suture loop assembly (330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide of Rotenstreich with a suture loop assembly as taught by Oberkircher. Doing so would provide another method of guiding a cannula into an eye (Oberkircher [0176]).
Regarding Claim 15, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich further teaches [0176] the method wherein the act of dispensing the fluid comprises actuating a syringe (29), wherein the syringe is in fluid communication with the distal opening of the cannula (34).

Regarding Claim 17, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. Rotenstreich further teaches (Fig 3H) the method wherein the cannula (30) separates a portion of the choroid layer (16) from an adjacent portion of the sclera layer (14) during the act of inserting (see [0174-0176]).
Regarding Claim 18, the combination of Rotenstreich and Oberkircher teaches all limitations mentioned above. The combination further teaches the method wherein the cannula conforms to a curvature of an inner surface of the choroid layer during the act of inserting (Since the cannula of Rotenstreich is modified to be flexible, as taught by Oberkircher, the cannula will be able to conform to the patient’s eye as Oberkircher teaches in [0128]). 
Regarding Claim 19, Rotenstreich teaches a method of delivering fluid to an eye of a patient, the method comprising:
(a) a body (32) of an instrument (24), wherein the instrument includes a cannula (30) extending distally from the body (32), wherein the cannula has an atraumatic open distal end (34; see [0149] teaching a blunt end); 
(b) forming an incision in the sclera layer (14) of an eye of the patient (Figs 3C- 3F and see [0167 -0170]); 

(d) delivering a fluid via the open distal end of the cannula into the space between the sclera layer and the choroid layer of the eye of the patient (See [0174-0176] teaching that the distal end 34 injects fluid into the suprachoroidal space).
Rotenstreich does not teach a method comprising: 
securing a body of an instrument relative to a patient, wherein the instrument includes a flexible cannula extending distally from the body;
wherein the flexible cannula conforms to a curvature defined by the sclera layer during the act of inserting.
Oberkircher teaches a method of delivering fluid to an eye of a patient, the method comprising:
(a) securing a body (40) of an instrument (10) relative to a patient (see [0164] which teaches that the instrument may be secured to a cradle 130, which can be moved to a variety of desired positions relative to a patient), wherein the instrument includes a flexible cannula (20)  extending distally from the body; 
(b) forming an incision (316) in the sclera layer (304) of an eye of the patient (see [0179]); 
(c) inserting the flexible cannula (20) through the incision (316), thereby positioning distal end of the cannula in a space between the sclera layer (304) and the choroid layer (306) of the eye of the patient (see [0179]), wherein the flexible cannula conforms to a curvature defined by the sclera layer during the act of inserting (see [0128] teaching that the cannula can conform to specific structures and contours of the eye).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body element of Rotenstreich by adding a magnetic element positioned in the body as taught by Oberkircher. Doing so would allow for the device to attach to a support device (Oberkircher [0150]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotenstreich (US Patent Pub 20160143776) in view of Oberkircher (US Patent Pub 20150223977) as applied to claim 1 above, and further in view of Prausnitz (US Patent 8636713).
Regarding Claim 7, the combination of Rotenstreich and Oberkircher teach all elements of claim 1 as mentioned above. The combination does not teach the apparatus wherein the conduit comprises a flexible tube.
	Prausnitz teaches a drug delivery system used to administer drugs to specific regions of the eye (Col 3 lines 35-45). This device comprises a cannula in fluid communication with a flexible conduit (Col 9 lines 18-30). Prausnitz also teaches that this device may be used to inject drugs into the suprachoroidal space of the eye (Col 3 Lines 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Rotenstreich with the flexible conduit of Prausnitz. Doing so would provide a means for inducing fluid flow through the device (Prausnitz Col 9 lines 20-30).
Claims 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotenstreich (US Patent Pub 20160143776) in view of Oberkircher (US Patent Pub 20150223977) as applied to claims 9 and 19 above, and further in view of Lindquist (US Patent 3738359).
Regarding Claim 13, the combination of Rotenstreich and Oberkircher teaches all elements of claim 9 as mentioned above. The Rotenstreich further teaches the method wherein the flexible cannula (30) extends distally from an instrument body (32). Rotenstreich does not teach the method wherein the method further comprises securing the instrument body to the patient.
Oberkircher teaches a magnetic component (44) in the instrument’s body (40) which is used to attach the instrument to a support device (see [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body element of Rotenstreich by adding a magnetic element positioned in the body as taught by Oberkircher. Doing so would allow for the device to attach to a support device (Oberkircher [0150]).
The combination of Rotenstreich and Oberkircher does not teach the method wherein the method further comprises securing the instrument body to the patient.
Lindquist teaches (Col 1 lines 9-30) a method of securing instruments to a patient (Lindquist teaches a magnetic nonslip instrument pad that is used by surgeons to place instruments on the patient during procedures.)
As the combination of Rotenstreich and Oberkircher already teaches a body with a magnetic component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support device of Oberkircher with the magnetic drape used to secure the instrument body to the patient as taught by 
Regarding Claim 14, the combination of Rotenstreich, Oberkircher and Lindquist teaches all limitations of the claim mentioned above. The combination further teaches the method wherein the body (32) includes a magnetic element (Oberkircher 44), the method further comprising securing a magnetic pad to the patient (Lindquist Col 9 lines 9-30), wherein the act of securing the instrument body comprises engaging the magnetic element with the magnetic pad (Lindquist Col 9 lines 9-30).
Regarding Claim 20, the combination of Rotenstreich and Oberkircher teaches all elements of claim 19 as mentioned above. The combination further teaches the body of the instrument includes a magnetic element (Rotenstreich’s body element 32 is modified to include Oberkircher’s magnetic element 44). The combination does not teach the method further comprising securing a magnetic pad relative to the patient, wherein the body of the instrument includes a magnetic element, wherein the act of securing the body of the instrument relative to a patient comprises achieving a magnetic coupling between the magnetic element and the magnetic pad.
Lindquist teaches (Col 1 lines 9-30) a method of securing instruments to a patient (Lindquist teaches a magnetic nonslip instrument pad that is used by surgeons to place instruments on the patient during procedures.)
As the combination of Rotenstreich and Oberkircher already teaches a body with a magnetic component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support device of Oberkircher with the magnetic drape used to secure the instrument body to the patient as taught by .
Response to Arguments
Applicant’s arguments, see Pg, filed 03/10/2021, with respect to the rejection(s) of claim(s) 9 and 19 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rotenstreich (US Patent Pub 20160143776) in view of Oberkircher (US Patent Pub 20150223977).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783